67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony W. JEFFERSON, Petitioner--Appellant,v.Samuel PRUETT, Respondent--Appellee.Anthony W. JEFFERSON, Petitioner--Appellant,v.Samuel PRUETT, Respondent--Appellee.
Nos. 94-7388, 95-6141.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1995.Decided Sept. 21, 1995.

Appeals from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert E. Payne, District Judge.  (CA-94-124)
Anthony W. Jefferson, Appellant Pro Se.  Robert H. Anderson, III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.*  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal substantially on the reasoning of the district court.  Jefferson v. Pruett, No. CA-94-124 (E.D.Va. Oct. 25, 1994).  We note that claims five and six, allegations of ineffective assistance of counsel, are meritless because counsel adequately cross-examined witnesses and explored the victim's identification testimony.  Counsel's performance did not fall below an objective standard of reasonableness and did not prejudice Appellant's defense.  Strickland v. Washington, 466 U.S. 668, 687-91 (1984).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.



*
 Appellant's notice of appeal was untimely, but the district court granted his motion for extension of time to appeal.  Appellant filed a second notice of appeal outside of the extension period;  however, the first notice of appeal was sufficient to confer jurisdiction on this court